Citation Nr: 1619265	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for arthritis of the right hand.

3.  Entitlement to service connection for arthritis of the left hand.

4.  Entitlement to service connection for arthritis of the right foot.

5.  Entitlement to service connection for arthritis of the left foot.

6.  Entitlement to service connection for impingement syndrome of the right shoulder.

7.  Entitlement to service connection for degenerative joint disease of the left shoulder.

8.  Entitlement to service connection for degenerative joint disease of the right hip.

9.  Entitlement to service connection for degenerative joint disease of the left hip.

10.  Entitlement to service connection for degenerative joint disease of the right knee.

11.  Entitlement to service connection for degenerative joint disease of the left knee.  

(The Veteran is represented by a separate representative for the issues of entitlement to service connection for coronary artery disease, peripheral artery disease, diabetes mellitus, type II, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, diabetic retinopathy, and erectile dysfunction, thus, they are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel






INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991.  He had active duty for training from April to August 1968.  He had other periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Columbia, South Carolina RO in March 2013.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  However, the VLJ who conducted the March 2013 hearing is no longer at the Board.  The Veteran was apprised of this in July 2015 and notified that he had the option to testify at a hearing in front of the another VLJ who would decide his case.  38 C.F.R. § 20.707, 20.717 (2015).  The Veteran did not respond to this letter and has not otherwise indicate that he desired another hearing.  

The case was previously before the Board in December 2013 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file reveals that the Veteran receives medical treatment from VA.  However, the most recent VA treatment records regarding the Veteran associated with the claims file are dated in 2011.  The claims must be remanded for attempts to be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since 2011.  See 38 C.F.R. § 3.159 (2015).

The Veteran has reported and the record reveals that the Veteran has received private treatment from Carolina Arthritis Center, Carolina Occupational Therapy, Eastern Radiologists Inc., Executive Court Medical Specialists, Greenville Health Care Center, The Heart Center of East Carolina, Carteret County General Hospital, Pitt County Memorial Hospital, Drs. F.W., J.R., M.P., K.G., and G.K.  The most recent private treatment record associated with the claims file is dated in 2009.  On remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all identify private treatment records regarding the Veteran.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since December 2011.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Carolina Arthritis Center, Carolina Occupational Therapy, Eastern Radiologists Inc., Executive Court Medical Specialists, Greenville Health Care Center, The Heart Center of East Carolina, Carteret County General Hospital, Pitt County Memorial Hospital, Drs. F.W., J.R., M.P., K.G., and G.K.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

